Citation Nr: 0901466	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability 
with radiculopathy secondary to service-connected residuals 
of a right knee meniscectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1966 
to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida (the RO in Montgomery, Alabama retained 
jurisdiction).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the veteran's November 2005 substantive appeal, he 
mentioned a VA bone scan was performed two months earlier.  
There are no VA medical records dated after October 2004 in 
the claims folder.  

Accordingly, the case is REMANDED for the following action:  

1.  Provide the veteran with a notice 
letter that gives him an explanation as 
to the information or evidence needed to 
establish disability ratings and 
effective dates for his claim of service 
connection for a low back disability 
with radiculopathy secondary to service-
connected residuals of a right knee 
meniscectomy.  
	
2.  Procure copies of VA records of 
treatment that the veteran has received 
for his right knee and low back since 
October 2004, including a VA bone scan 
referenced in the veteran's November 
2005 substantive appeal.  All available 
records should be associated with the 
claims file.  

3.  Readjudicate the issue of 
entitlement of service connection for a 
low back disability with radiculopathy 
secondary to service-connected residuals 
of a right knee meniscectomy.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


